DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specification filed 6/29/2022 are acceptable and have been entered.
Response to Arguments
Applicant’s arguments filed 6/29/2022 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9, 11, 13, 15, 18, 19, 21, 23, 24, 28-32, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. 5,507,817 (hereafter referred to as Craig) in view of Moser et al. 6,168,632 (hereafter referred to as Moser) in view of Angibaud et al. 2005/0177241 (hereafter referred to as Angibaud; cited in IDS).
Regarding claim 5, Craig discloses a humeral stem implant 1 (figs.1 and 9), comprising a lower stem portion 20 having a central axis (considered a central vertical axis), an upper stem portion 11 extending from the lower stem portion, the upper stem portion having a tapered face 12 that is angled relative to the central axis of the lower stem portion (fig.1), a first fin 13 being coupled to a posterior portion of an exterior surface of the upper stem portion, and a second fin 13 being coupled to an anterior portion of the exterior surface of the upper stem portion (col.4, ll.6-13 discloses a fin 13 on both the anterior and posterior sides of the implant). While Craig discloses the invention substantially as claimed, Craig only shows one anterior fin and one posterior fin and does not disclose a first pair of parallel fins being coupled to a posterior portion and a second pair of parallel fins being coupled to an anterior portion wherein the first pair of parallel fins and the second pair of parallel fins are configured to provide rotational stability to the humeral stem implant by directly engaging cancellous bone responsive to the humeral stem implant being seated in a humeral canal of a prepared humerus bone of a patient.
Moser teaches a long bone stem implant, in the same field of endeavor, wherein a first pair of parallel fins (considered two of the parallel fins 10 located on the posterior side of the stem) are coupled to a posterior portion 5 of an exterior surface of an upper stem portion, and a second pair of parallel fins (considered two of the parallel fins 10 located on the anterior side of the stem) are coupled to an anterior portion 4 of the exterior surface of the upper stem portion (figs. 1 and 2), wherein the first pair of parallel fins and the second pair of parallel fins are configured to provide rotational stability to the stem implant by directly engaging cancellous bone responsive to the stem implant being seated in a canal of a prepared bone of a patient (col.2, ll.12-18 discloses the fins penetrate spongy bone which is cancellous bone) for the purpose of providing primary affixation at the upper portion of the prosthesis enclosed by the spongy bone which offers good long-term prospects (col.1, ll.30-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the parallel fins taught by Moser to the anterior and posterior portions of the exterior surface of the upper stem portion of the humeral stem implant of Craig in order to provide optimal points of contact between the implant and the spongy bone to achieve primary affixation at the upper portion of the implant to improve the healing process and offer good long-term prospects (Moser col.1, ll.30-38 and ll.60-63). Craig in view of Moser discloses the invention substantially as claimed and Craig further discloses fins 13 and 14 each comprise openings/windows 14a (fig.1) for the purpose of passing sutures therethrough when attaching bone or soft tissue (col.4, ll.10-13). However, Craig in view of Moser does not disclose that each fin is coupled to the upper stem portion at multiple distinct locations such that each fin of the first pair of parallel fins forms one or more windows. 
Angibaud teaches a humeral stem implant, in the same field of endeavor, wherein fins are attached to an exterior surface of an upper stem portion at multiple distinct locations (see the annotated fig. 12 below) such that the fins form one or more windows for the purpose of receiving a suture (figs. 30, 32, 34, and 36) and/or allowing for osseous fusion (pars. 46 and 112).

    PNG
    media_image1.png
    782
    526
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fins having openings of Craig in view of Moser such that each fin is attached to the proximal portion of the exterior surface at multiple locations such that a window is formed as taught by Angibaud in order to allow for sutures to pass through the fins and/or to allow for bone ingrowth. Further, the openings disclosed by Craig and the windows taught by Angibaud are obvious and equivalent variants both suitable for receiving sutures to attach bone and/or soft tissue to the implant and a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the windows formed by a plurality of distinct attachments of Angibaud for the holes taught by Craig since doing so yields predictable results because the windows and holes function the same. 
Regarding claim 6, see Moser col.2, ll. 5-11 and fig.2 which disclose the fins form a wedge.
Regarding claim 7, see Moser fig.1 for the fins tapering inwardly relative to the central axis 11.
Regarding claim 9, see Moser fig.1 which shows the shorter fins having a greater taper angle than the longer fins. Also see Moser col.2, ll.30-44 which discloses the different angles of the fins stimulates the enclosing bone which causes bone regeneration and hence bone healing.
Regarding claim 11, see Moser figs. 1 and 2 wherein the first one of the first pair is considered the longest central fin 10 having a first length on the posterior side and the second one of the first pair is considered the lateral most fin (equal to the left most in fig.2 on the posterior side) which has a second length that is less than half the first length (fig.2). The fins are mirrored on the anterior and posterior sides therefore a first one of the second pair is also considered the longest central fin 10 which has a third length equal to the first length and a second one of the second pair is considered the lateral most fin which is equal in length to the second one of the first pair (see Moser figs. 1 and 2).
Regarding claim 13, each of the fins taught by Craig and Angibaud comprises openings/windows for the purpose of at least receiving sutures, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a window in each fin in order to allow sutures to pass through each of the fins as needed.
Regarding claim 15, Craig discloses a biologic ingrowth coating 18 attached to a majority of the exterior surface of an upper stem portion such that the biologic ingrowth coating extends downward from a tapered face 12 at least one millimeter beyond the fins and wherein the biologic ingrowth coating is not attached to the tapered face, a lower stem portion 20, and fins 13 and 14 for the purpose of allowing for bone ingrowth (col.4, ll.16-23; fig.1). It would have been obvious to not attach the biological coating to the additional fins of Craig as modified by Moser to include at least pairs of fins since Craig already discloses no coating on the fins as shown in the figures of Craig.
Regarding claim 18, Craig discloses a humeral stem implant 1 (fig.9), comprising a lower stem portion 20 having a central axis (considered a central vertical axis), an upper stem portion 11 extending from the lower stem portion, the upper stem portion having a tapered face 12 that is angled relative to the central axis of the lower stem portion (fig.1), a first longitudinal fin 13 having a first central axis and a first length and being coupled to a posterior portion of an exterior surface of the upper stem portion (fig.1; col.4, ll.6-13 discloses a fin 13 on the posterior side of the implant) such that the first fin forms a first window 14a that is configured to receive a suture (col.4, ll.10-13 discloses fins 13 having suture holes 14a), and a biologic ingrowth coating 18 attached to a majority of the exterior surface of an upper stem portion such that the biologic ingrowth coating extends downward from the tapered face 12 at least one millimeter beyond the fin 13 (fig. 1; col.4, ll.16-23). While Craig discloses the invention substantially as claimed, Craig only shows one posterior fin and does not disclose that the first longitudinal fin tapers inwardly such that the first central axis is at a first angle relative to the central axis of the lower stem portion and does not disclose a second longitudinal fin having a second central axis and a second length and being coupled to the posterior portion of the exterior surface of the upper stem portion such that the second longitudinal fin forms a second window that is configured to receive a suture therethrough, the second longitudinal fin tapering inwardly such that the second central axis is at a second angle relative to the central axis of the lower stem portion, the second angle being different than the first angle, the second length being less than half of the first length, the first longitudinal fin and the second longitudinal fin being configured to provide rotational stability to the humeral stem implant by directly engaging cancellous bone responsive to the humeral stem implant being seated in a humeral canal of a prepared humerus bone of a patient.
Moser teaches a long bone stem implant, in the same field of endeavor, wherein a first longitudinal fin 10 (considered the central longest fin) tapers inwardly such that the first central axis is at a first angle relative to the central axis of a lower stem portion (fig.1 shows taper angles ½ delta) and the implant further comprises a second longitudinal fin 10 (considered the lateral most fin 10) having a second central axis and a second length and being coupled to the posterior portion of the exterior surface of the upper stem portion, the second longitudinal fin tapering inwardly such that the second central axis is at a second angle relative to the central axis of the lower stem portion, the second angle being different than the first angle (see fig.1 which shows the shorter second fin has a greater angle than the longer first fin; col.2, ll.36-38 discloses the lateral fin has a larger angle), the second length being less than half of the first length (see fig.2 which shows the lateral most fin is less than half of the length of the center fin), the first longitudinal fin and the second longitudinal fin being configured to provide rotational stability to the stem implant by directly engaging cancellous bone responsive to the stem implant being seated in a canal of a prepared bone of a patient (col.2, ll.12-18 discloses the fins penetrate spongy bone which is cancellous bone) for the purpose of providing primary affixation at the upper portion of the prosthesis enclosed by the spongy bone which offers good long-term prospects (col.1, ll.30-38). The specific angles and lengths of the fins taught by Moser are designed to enhance stimulation of the enclosing bone which causes bone regeneration and bone healing (col.2, ll. ll.30-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the parallel fins taught by Moser to the anterior and posterior portions of the exterior surface of the upper stem portion of the humeral stem implant of Craig in order to provide optimal points of contact between the implant and the spongy bone to achieve primary affixation at the upper portion of the implant to improve the healing process and offer good long-term prospects (Moser col.1, ll.30-38 and ll.60-63). It would have been further obvious to provide the fins of the implant of Craig in view of Moser with the claimed angles and lengths in order to enhance stimulation of the enclosing bone to cause bone regeneration and bone healing as taught by Moser (col.2, ll.30-44). Regarding the limitation wherein the second longitudinal fin forms a second window that is configured to receive a suture therethrough, since Craig already discloses a suture hole through the fin 13, it would have been obvious to also provide a suture hole in a second fin of Craig as modified by Moser for the same purpose of allowing suture to pass through to attach bone or soft tissue. Craig in view of Moser discloses the invention substantially as claimed and as discussed above, however, Craig in view of Moser does not disclose that the windows in the fins are formed by the fins being coupled to the exterior surface of the upper stem portion at multiple distinct locations. 
Angibaud teaches a humeral stem implant, in the same field of endeavor, wherein fins are attached to an exterior surface of an upper stem portion at multiple distinct locations (see the annotated fig. 12 above) such that the fins form one or more windows for the purpose of receiving a suture (figs. 30, 32, 34, and 36) and/or allowing for osseous fusion (pars. 46 and 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fins having openings of Craig in view of Moser such that each fin is attached to the proximal portion of the exterior surface at multiple locations such that a window is formed as taught by Angibaud in order to allow for sutures to pass through the fins and/or to allow for bone ingrowth. Further, the openings disclosed by Craig and the windows taught by Angibaud are obvious and equivalent variants both suitable for receiving sutures to attach bone and/or soft tissue to the implant and a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the windows formed by a plurality of distinct attachments of Angibaud for the holes taught by Craig since doing so yields predictable results because the windows and holes function the same.
Regarding claim 19, see Moser col.2, ll. 5-11 and figs.2-4 which disclose the fins form a wedge.
Regarding claim 21, see Craig fig.9 which shows the lower stem extends into a transition zone between a metaphysis and a diaphysis of the humerus when the tapered face is flush with an osteotomy cut of the humeral bone. Regarding the lower stem not contacting cortical bone, the claim is directed to the intended use of the device and is dependent upon the bone which receives the implant and how the bone is prepared to receive the implant. The stem implant of Craig in view of Moser in view of Angibaud is structurally identical to the claimed stem implant and is therefore capable of being used as claimed. It is also noted that Moser teaches avoiding contact with the cortical bone to prevent cracking (col.2, ll.8-11), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the implant of Craig in view of Moser in view of Angibaud such that the implant does not contact cortical bone in order to prevent cracking.
Regarding claim 23, each of Craig, Moser, and Angibaud disclose fins on both the anterior and posterior portions of the stem implant. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Craig to include the fins as taught by Moser, as discussed above, on both the anterior and posterior sides to enhance stimulation of the enclosing bone to cause bone regeneration and bone healing as taught by Moser (col.2, ll.30-44).
Regarding claim 24, Craig in view of Moser in view of Angibaud does not specifically disclose that the first longitudinal fin is coupled to the posterior portion of the exterior surface of the upper stem portion at three distinct locations such that the first longitudinal fin forms the first window and a third window. However, Craig does disclose two openings/windows 14a in fig. 1 for the purpose of allowing for suture to be passed therethrough for attaching bone or soft tissue (col.4, ll.10-13). While Angibaud teaches two distinct locations for attachment of the fin to the exterior surface, as opposed to three distinct locations, since Craig shows a plurality of openings in one fin, it would have been obvious to modify the attachment to the stem to include three distinct locations in order to form a first and third window since the fins would have two windows regardless of the number of attachments and therefore both perform the same function of allowing for suture to pass through the fins.
Regarding claims 28-32, Craig discloses a humeral stem implant 1 (fig.9), comprising a lower stem portion 20 having a central axis (considered a central vertical axis), an upper stem portion 11 extending from the lower stem portion, the upper stem portion having a tapered face 12 that is angled relative to the central axis of the lower stem portion (fig.1), and elongated fins 13 being coupled to a posterior and anterior portion of an exterior surface of the upper stem portion (col.4, ll.6-13 discloses a fin 13 on both the anterior and posterior sides of the implant). While Craig discloses the invention substantially as claimed, Craig does not disclose that the elongated fins are inwardly tapered at an angle relative to the central axis of the lower stem portion, at least a portion of the elongated fin forming a wedge that directly engages and compacts cancellous bone during installation of the humeral stem implant, a second elongated fin on the same side as a first elongated fin, wherein a length of the second elongated fin is less than half of a length of the first elongated fin, or wherein the second elongated fin is inwardly tapered at a second angle relative to the central axis of the lower stem portion, the second angle being different than the angle, and wherein the elongated fin and the second elongated fin provide rotational stability to the humeral stem implant by directly engaging the cancellous bone responsive to the humeral stem implant being seated in a humeral canal of a prepared humerus bone of a patient.
Moser teaches a long bone stem implant, in the same field of endeavor, wherein a first elongated fin 10 (considered the central longest fin) tapers inwardly at an angle relative to the central axis of the lower stem portion such that the fin forms a wedge that directly engages and compacts cancellous bone during installation of the stem implant (fig.1 shows taper angles ½ delta; col.2, ll.12-18 discloses the fins form a wedge and directly engage and compact spongy/cancellous bone) and the implant further comprises a second elongated fin 10 (considered a lateral most fin 10) coupled to same side of the exterior surface as the first fin (figs. 1-4), a length of the second fin being less than half of a length of the first fin (see fig.2 which shows the lateral most fin is less than half of the length of the center fin), and wherein the second fin is inwardly tapered at a second angle relative to the central axis of the lower stem portion, the second angle being different than the angle (see fig.1 which shows the shorter second fin has a greater angle than the longer first fin; col.2, ll.36-38 discloses the lateral fin has a larger angle), wherein the elongated fin and the second elongated fin provide rotational stability to the stem implant by directly engaging cancellous bone responsive to the stem implant being seated in a canal of a prepared bone of a patient (col.2, ll.12-18 discloses the fins penetrate spongy bone which is cancellous bone) for the purpose of providing primary affixation at the upper portion of the prosthesis enclosed by the spongy bone which offers good long-term prospects (col.1, ll.30-38). The specific angles and lengths of the fins taught by Moser are designed to enhance stimulation of the enclosing bone which causes bone regeneration and bone healing (col.2, ll. ll.30-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the fins taught by Moser to the anterior and posterior portions of the exterior surface of the upper stem portion of the humeral stem implant of Craig in order to provide optimal points of contact between the implant and the spongy bone to achieve primary affixation at the upper portion of the implant to improve the healing process and offer good long-term prospects (Moser col.1, ll.30-38 and ll.60-63). It would have been further obvious to provide the fins of the implant of Craig in view of Moser with the claimed angles and lengths in order to enhance stimulation of the enclosing bone to cause bone regeneration and bone healing as taught by Moser (col.2, ll.30-44). Craig in view of Moser discloses the invention substantially as claimed and Craig further discloses fins 13 and 14 each comprise openings/windows 14a (fig.1) for the purpose of passing sutures therethrough when attaching bone or soft tissue (col.4, ll.10-13). However, Craig in view of Moser does not disclose that the fins are coupled to the upper stem portion at multiple distinct locations such that each fin forms one or more windows. 
Angibaud teaches a humeral stem implant, in the same field of endeavor, wherein fins are attached to an exterior surface of an upper stem portion at multiple distinct locations (see the annotated fig. 12 above) such that the fins form one or more windows for the purpose of receiving a suture (figs. 30, 32, 34, and 36) and/or allowing for osseous fusion (pars. 46 and 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fins having openings of Craig in view of Moser such that each fin is attached to the proximal portion of the exterior surface at multiple distinct locations such that a window is formed as taught by Angibaud in order to allow for sutures to pass through the fins and/or to allow for bone ingrowth. Further, the openings disclosed by Craig and the windows taught by Angibaud are obvious and equivalent variants both suitable for receiving sutures to attach bone and/or soft tissue to the implant and a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the windows formed by a plurality of distinct attachments of Angibaud for the holes taught by Craig since doing so yields predictable results because the windows and holes function the same. 
Regarding claims 35 and 36, Moser further teaches tapering fins on both the anterior and posterior sides wherein opposite fins are about equal in length (see Moser fig.1).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Craig in view of Moser in view of Angibaud as applied to claim 5 above, and further in view of Spotorno 4,728,334 (hereafter referred to as Spotorno). Craig in view of Moser in view of Angibaud discloses the invention substantially as claimed and as discussed above but Craig in view of Moser in view of Angibaud does not disclose that the stem implant further comprises a notch positioned adjacent to the tapered face in a medial portion of the exterior surface of the upper stem portion, the notch being configured to be engaged by a tip of a stem extractor tool.
Spotorno teaches a stem implant, in the same field of endeavor, wherein stem implant 2 comprises notch 9 positioned adjacent to a tapered face (figs. 1 and 3) in a medial portion of the exterior surface of the upper stem portion (fig.1) for the purpose of allowing for a removal instrument to be inserted (col.2, ll.66-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stem implant of Craig in view of Moser in view of Angibaud to include a medial notch as taught by Spotorno in order to allow for a removal instrument to engage the implant and assist in implant removal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774